            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 1 of 27




 1

 2

 3

 4

 5

 6                               U.S. DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7
     DOUGLAS FERRIE, an individual,
 8
                                                    NO.
 9
                            Plaintiff,
                                                    COMPLAINT FOR DAMAGES
10
           vs.
11
     WOODFORD RESEARCH, LLC, a Kentucky
12   limited liability company; HUBERT SENTERS,
     an individual; KAREN ARVIN, an individual;
13
     ROSS GIVENS, an individual; JARED
14   CARTER, an individual; DPT INNOVATIONS,
     LLC d/b/a ARBITRAGING.CO, a
15   foreign company; DAVID PETERSON a/k/a
     JEREMY ROUNSVILLE, an individual;
16   HORIZON TRUST COMPANY, LLC, a foreign
17   limited liability company; GREG HERLEAN,
     an individual; DANIEL ENSIGN, an individual;
18   INFOGENESIS CONSULTING GROUP, LLC;
     a Nevada limited liability company; KURT F.
19   WEINRICH, SR., an individual,
20                          Defendants.
21

22

23         Plaintiff DOUGLAS FERRIE, an individual (“Plaintiff”), by and through undersigned

24   counsel, sues Defendants WOODFORD RESEARCH, LLC, a Kentucky limited liability

25   company (“WOODFORD RESEARCH”); HUBERT SENTERS, and individual

26   (“SENTERS”); KAREN ARVIN, an individual (“ARVIN”); ROSS GIVENS, an individual

27
                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                     936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 1                                           www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 2 of 27




 1   (“GIVENS”); JARED CARTER, an individual (“CARTER”); DPT INNOVATIONS, LLC
 2   d/b/a ARBITRAGING.CO, a foreign company (“ARBITRAGING”); DAVID PETERSON
 3   a/k/a JEREMY ROUNSVILLE, an individual (“PETERSON”); HORIZON TRUST
 4   COMPANY, LLC, a foreign limited liability company (“HORIZON TRUST”); GREG
 5   HERLEAN, an individual (“HERLEAN”); DANIEL ENSIGN, an individual (“ENSIGN”);
 6   INFOGENESIS CONSULTING GROUP LLC, a Nevada limited liability company
 7   (“INFOGENESIS CONSULTING”); and KURT F. WEINRICH, SR., an individual
 8   (“WEINRICH”) (together, WOODFORD RESEARCH, SENTERS, ARVIN, GIVENS,
 9   CARTER, ARBITRAGING, PETERSON, HORIZON TRUST, HERLEAN, ENSIGN,
10   INFOGENESIS CONSULTING, and WEINRICH are “Defendants”) for damages. As grounds
11   therefor, Plaintiff alleges the following:
12                                   I. PRELIMINARY STATEMENT
13          1.      Richard Branson is attributed with saying: “People have made fortunes off
14   Bitcoin. Some have lost money. It is volatile, but people make money off of volatility too.” In
15   late-2018, Defendants participated in a scheme premised upon the ability to exploit volatility in
16   cryptocurrency prices.
17          2.      Specifically, multiple Defendants claimed that Defendant ARBITRAGING
18   developed and owned a “highly advance arbitrage bot” – called aBOT – that monitored the
19   price of cryptocurrencies on thousands of exchanges worldwide; and that on a daily basis,
20   Defendant ARBITRAGING executed trades that took advantage of differences in price for
21   identical cryptocurrencies. In other words, if bitcoin were selling for $100 on one
22   cryptocurrency exchange and $101 on a different cryptocurrency exchange, Defendants
23   claimed that Defendant ARBITRAGING would automatically purchase bitcoin for $100 on the
24   first exchange and simultaneously sell that same bitcoin on the second exchange for an
25   immediate 1 percent profit. Defendants claimed Defendant ARBITRAGING earned an average
26   daily profit of 0.73 percent.
27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 2                                                 www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 3 of 27




 1          3.        Relying on Defendants’ representations of profitability and the ease with which
 2   those profits would be generated for Plaintiff, Plaintiff invested with Defendants a total
 3   principal sum of One Hundred Seventy-Seven Thousand One Hundred Seventy-Nine Dollars
 4   ($177,179.00).
 5          4.        Despite being told by Defendants that his investment had accrued daily profits,
 6   Plaintiff’s repeated demands that Defendants return to him his principal and reported profits
 7   have been ignored and refused, and if Plaintiff withdraws any funds from his account, he will
 8   face a withdrawal fee in excess of 95 percent of his account.
 9          5.        Each Defendant took a portion of Plaintiff’s investment. In sum, Defendants
10   enriched themselves at Plaintiff’s expense.
11          6.        As a result of Defendants’ pattern of wrongful conduct, Plaintiff seeks damages
12   in the principal sum of One Hundred Seventy-Seven Thousand One Hundred Seventy-Nine
13   Dollars ($177,179.00), plus lost profits, interest, attorneys’ fees and costs, along with any other
14   relief that this Court deems equitable and appropriate.
15                                         II. THE PARTIES
16   A.     Plaintiff.
17          7.        Plaintiff DOUGLAS FERRIE (“Plaintiff”) is an individual domiciled in the state
18   of Washington and is sui juris.
19   B.     Defendants.
20          8.        Defendant WOODFORD RESEARCH, LLC, is a Kentucky limited liability
21   company (“WOODFORD RESEARCH”).
22          9.        Defendant HUBERT SENTERS (“SENTERS”) is an individual domiciled in
23   Kentucky and is sui juris. Defendant SENTERS owns, manages, and controls Defendant
24   WOODFORD RESEARCH.
25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 3                                                  www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 4 of 27




 1          10.    Defendant KAREN ARVIN (“ARVIN”) is an individual domiciled in Kentucky
 2   and is sui juris. Defendant ARVIN manages and controls Defendant WOODFORD
 3   RESEARCH.
 4          11.    Defendant ROSS GIVENS (“GIVENS”) is an individual domiciled in Kentucky
 5   and is sui juris. Defendant GIVENS manages and controls Defendant WOODFORD
 6   RESEARCH.
 7          12.    Defendant JARED CARTER (“CARTER”) is an individual domiciled in
 8   Kentucky and is sui juris. Defendant CARTER manages and controls Defendant
 9   WOODFORD RESEARCH.
10          13.    Defendant DPT INNOVATIONS, LLC d/b/a ARBITRAGING.CO
11   (“ARBITRAGING”), is a fictitious entity based in Singapore.
12          14.    Defendant DAVID PETERSON a/k/a JEREMY ROUNSVILLE
13   (“PETERSON”) is an individual domiciled in Minnesota and is sui juris. Defendant
14   PETERSON owns, manages and controls Defendant ARBITRAGING.
15          15.    Defendant HORIZON TRUST COMPANY, LLC (“HORIZON TRUST”)
16   purports to be a New Mexico limited liability company, but no such registration or founding
17   documents appear to exist in the public record. HORIZON TRUST is registered as a foreign
18   limited liability company in Ohio, claiming to be a New Mexico limited liability company.
19          16.    Defendant GREG HERLEAN (“HERLEAN”) is an individual domiciled in New
20   Mexico and is sui juris. Defendant HERLEAN manages and controls Defendant HORIZON
21   TRUST.
22          17.    Defendant DANIEL ENSIGN (“ENSIGN”) is an individual domiciled in New
23   Mexico and is sui juris. Defendant ENSIGN is a “Self-Directed Specialist” at Defendant
24   HORIZON TRUST, where he administers new account opening services.
25          18.    Defendant INFOGENESIS CONSULTING GROUP (“INFOGENESIS
26   CONSULTING”) is a Nevada limited liability company.
27
                                                                   TERRELL MARSHALL LAW GROUP PLLC
                                                                         936 North 34th Street, Suite 300
                                                                        Seattle, Washington 98103-8869
                                                                      TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 4                                               www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 5 of 27




 1          19.       Defendant KURT F. WEINRICH, SR. (“WEINRICH”) is an individual
 2   domiciled in Nevada and is sui juris. Defendant WEINRICH is the CEO of Defendant
 3   INFOGENESIS CONSULTING.
 4                                 III. JURISDICTION AND VENUE
 5          20.       This Court has original jurisdiction over the subject matter of this action
 6   pursuant to 28 U.S.C. § 1331, because the matter in controversy arises under the laws of the
 7   United States.
 8          21.       This Court also has supplemental jurisdiction over the state law claims pursuant
 9   to 28 U.S.C. § 1367.
10          22.       This Court has personal jurisdiction over Defendants because: (a) at least one
11   Defendant is operating, present, and/or doing business within this District, and (b) Defendants’
12   breaches and unlawful activity occurred within this District.
13          23.       Venue is proper pursuant to 28 U.S.C. § 1391 in that a substantial part of the
14   events or omissions giving rise to the claims set forth herein occurred in this judicial district. In
15   light of the foregoing, this District is a proper venue in which to adjudicate this dispute.
16                           IV. GENERAL FACTUAL ALLEGATIONS
17          24.       For several years, Plaintiff has followed Defendant SENTERS’ “Hubert Senters
18   Daily Video Update.”
19          25.       In the video update, Defendant SENTERS discusses price trends of stocks and
20   commodities to predict future prices.
21   A.     Defendants Woodford Research, Senters and Arvin.
22
            26.       On or around November 30, 2018, Defendants WOODFORD RESEARCH,
23
     SENTERS and ARVIN published a presentation online regarding “The 1% Club.”
24
            27.       In connection therewith, Defendants WOODFORD RESEARCH, SENTERS,
25
     and ARVIN described a new investment opportunity involving arbitraging cryptocurrencies,
26
     wherein they made the following material representations and statements:
27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 5                                                    www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 6 of 27




 1                  (i)      There are approximately 200 exchanges and over 2,000 cryptocurrencies.
 2   Defendant ARBITRAGING developed a “highly advanced arbitrage bot” that tracked all of the
 3   exchanges and searched for the largest price differentials in each cryptocurrency. Upon finding
 4   sufficient price differentials, ARBITRAGING executed trades to exploit those differentials;
 5                  (ii)     On a daily basis, Defendant ARBITRAGING totaled the profits and
 6   distributed those earnings to investors based upon a pro rata share of their investment;
 7                  (iii)    Defendant ARBITRAGING published the return rate every day, and
 8   distributed profits in accordance with the published return rate;
 9                  (iv)     Defendant ARBITRAGING had distributed profits to investors
10   consistent with the published rate and would continue to do so in the future;
11                  (v)      Defendant ARBITRAGING consistently received an average rate of
12   return of 0.73 percent within the seven-month period preceding December 2018. In other
13   words, an investor’s money doubled every three months;
14                  (vi)     Since cryptocurrency trading occurs 24 hours a day, seven days per
15   week, Defendant ARBITRAGING generated higher turns than trading traditional assets on
16   traditional markets, where trading is limited to eight hours a day, five days a week;
17                  (vii)    An initial investment of $100,000 would have a value of over $1.4
18   million dollars in one year if no funds are withdrawn;
19                  (viii)   This opportunity only arises once in a generation;
20                  (ix)     After cryptocurrency exchanges are heavily regulated, the number of
21   exchanges, cryptocurrencies, and opportunities will greatly diminish;
22                  (x)      Projected returns of 0.73 percent per day will likely remain available for
23   another 18 to 24 months;
24                  (xi)     Defendant ARBITRAGING had been thoroughly scrutinized by both
25   Defendant SENTERS’ own WOODFORD RESEARCH team as well as by members of the
26   Masterminds Association, where he is also a member;
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 6                                                  www.terrellmarshall.com
                Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 7 of 27




 1                   (xii)    The Masterminds Association constantly searches for new investment
 2   opportunities, thoroughly analyzes each potential investment on a risk/reward basis and then
 3   makes a recommendation based on the analysis and a group discussion;
 4                   (xiii)   Considerable due diligence was undertaken to ensure that both
 5   Defendant ARBITRAGING and Defendant PETERSON were legitimate and trustworthy;
 6                   (xiv)    He has been in contact with Defendant PETERSON and confirmed that
 7   Defendant Peterson is based in the United States; Defendant ARBITRAGING is registered in
 8   the United States; and any disputes involving ARBITRAGING-related investments could be
 9   resolved in Courts in the United States;
10                   (xv)     The only risk is the setup procedure; if it is followed cautiously and
11   precisely according to the procedure he provides, then risk is eliminated;
12                   (xvi)    There is an early withdrawal penalty if funds are withdrawn within the
13   first three weeks of opening an account. After three weeks, there would be no withdrawal
14   penalty;
15                   (xvii) Account setup required an investor to first purchase Ether (ETH), then
16   use ETH to purchase ARBs on Defendant ARBITRAGING’s website, at which point, the daily
17   account value, rate of return, and earnings would be denominated in US dollars on an investors’
18   account on Defendant ARBITRAGING’s website;
19                   (xviii) The investment would come with online support, telephone support and
20   30-minute support sessions;
21                   (xix)    No other fees or assessments; and
22                   (xx)     Enter an affiliate code on Defendant ARBITRAGING’s website during
23   the registration process to obtain additional perks, such as an invitation to the 1% Club
24   Telegram group chat.
25

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 7                                                    www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 8 of 27




 1          28.     After reviewing Defendant SENTERS’ representations and statements,
 2   including taking notes on them, Plaintiff conducted internet searches pertaining to Defendants
 3   ARBITRAGING and PETERSON.
 4          29.     Plaintiff’s internet searches revealed positive reviews of Defendants
 5   ARBITRAGING and PETERSON.
 6          30.     Accordingly, on December 1, 2018, Plaintiff solicited information to invest in
 7   Defendant ARBITRAGING’s investment opportunity.
 8          31.     First, Defendants WOODFORD RESEARCH and SENTERS directed Plaintiff
 9   to contact Defendant HORIZON TRUST.
10   B.     Defendants Horizon Trust, Herlean, Ensign, InfoGenesis and Weinrich.
11          32.     On or about December 2, 2018, Defendants HORIZON TRUST and HERLEAN
12   emailed Plaintiff to solicit Plaintiff’s investment.
13          33.     Defendant HERLEAN indicated that a recommendation by Defendant
14   SENTERS was a valuable lead, and then introduced Plaintiff to Defendants ENSIGN,
15   INFOGENESIS CONSULTING and WEINRICH.
16          34.     Defendant HERLEAN instructed Plaintiff to follow the advice and instruction of
17   Defendants HORIZON TRUST, ENSIGN, INFOGENESIS CONSULTING, and WEINRICH.
18          35.     Defendant HERLEAN advised that he would supervise Defendants HORIZON
19   TRUST and ENSIGN, and oversee the transfer and investment of Plaintiff’s investment funds
20   into Defendant ARBITRAGING’s arbitraging opportunity.
21          36.     Regarding purchasing ETH to then purchase ARBs, Plaintiff asked Defendant
22   ENSIGN whether he could purchase ETH on the popular cryptocurrency exchange, Coinbase.
23   On or about December 7, 2018, Defendant ENSIGN advised that any deviation from the
24   account setup procedure would require confirmation and approval from Defendant HERLEAN
25   and Defendant ENSIGN discussed these issues with Defendant HERLEAN.
26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 8                                                 www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 9 of 27




 1          37.     On or about December 10, 2018, Defendant ENSIGN informed Plaintiff that he
 2   could only purchase ETH on the cryptocurrency exchange Gemini Trust Company to convert
 3   his investment funds from USD to ETH because Gemini accepts institutional accounts, whereas
 4   Coinbase does not.
 5          38.     Defendant ENSIGN represented that many clients were setting up self-directed
 6   IRA retirement accounts at Defendant HORIZON TRUST to invest in Defendant
 7   ARBITRAGING’s arbitrage program.
 8          39.     Defendant ENSIGN emphasized that it was critical for Plaintiff to transfer his
 9   investment funds as quickly as possible to commence earning income to maximize the
10   compounding effect on returns earned on Plaintiff’s retirement funds.
11          40.     On or about December 15, 2018, Defendants HORIZON TRUST, HERLEAN
12   and ENSIGN handed off Plaintiff to Defendants INFOGENESIS CONSULTING and
13   WEINRICH.
14   C.     The Purchase Process.
15          41.     On or about December 15, 2018, Defendants INFOGENESIS and WEINRICH
16   directed and walked Plaintiff through the next steps to fund my account in the arbitrage trading
17   program had been attached.
18          42.     Defendants INFOGENESIS and WEINRICH advised Plaintiff on how to
19   withdraw funds from his retirement accounts, including providing tax advice relating to early
20   withdrawal penalties and best practices on structuring entities involved in the transactions.
21          43.     With Defendants INFOGENESIS and WEINRICH, Plaintiff setup and
22   registered DCAE Ltd., LLC (“Plaintiff-DCAE”). Under the name of Plaintiff-DCAE, Plaintiff
23   opened a bank account at Bank of America and a cryptocurrency account at the Gemini
24   exchange.
25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 9                                                  www.terrellmarshall.com
              Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 10 of 27




 1            44.   Together with and at the direction of Defendants HORIZON TRUST,
 2   HERLEAN, ENSIGN, INFOGENESIS, and WEINRICH, Plaintiff proceeded to withdraw his
 3   retirement funds from his investment accounts.
 4            45.   Next, Plaintiff wired money from his retirement account to Defendant
 5   HORIZON TRUST.
 6            46.   Defendant HORIZON TRUST then wired the retirement funds to Plaintiff-
 7   DCAE’s Bank of America bank account.
 8            47.   Then, Plaintiff-DCAE transferred the funds to its Gemini cryptocurrency
 9   account.
10            48.   Then, Plaintiff-DCAE exchange the investment funds (in US dollars) into Ether
11   (ETH).
12            49.   Then, Plaintiff-DCAE used MetaMask1 to deposit his ETH into his new account
13   at Defendant ARBITRAGING.
14       D.   Plaintiff’s Investment on Defendant Arbitraging’s Website.
15            50.   In total, Plaintiff invested $166,000 of his retirement, health savings account
16   (HSA), and personal funds at Defendant ARBITRAGING.
17            51.   At all times material, Plaintiff’s account on Defendant ARBITRAGING’s
18   website reported earnings distributions between 0.5 to 1.0 percent on a daily basis.
19            52.   On Defendant ARBITRAGING’s Terms of Use, section 1.4 states in pertinent
20   part that Defendant Arbitraging would only charge a “3% success fees”:
21                  Longs win 100% of the value of the aBOT trades 0.51-1.25% of
22                  your aUSD contracts in each 24 hour period. (Minus 3% long

23

24   1
       MetaMask is a popular online interface that allows ETH holders to send and receive ETH from
25   their web browsers. MetaMask is a plug-in, similar to a bookmarked webpage, that functions
     like an easily-accessible cryptocurrency wallet in addition to allowing users to run Ethereum-
26
     based decentralized applications from their browsers.
27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 10                                                www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 11 of 27



                    success fees; fee deducted from your total aUSD increase at close
 1
                    of your aBOT group period).
 2
            53.     Plaintiff first funded his ARBITRAGING investment account with a total of
 3
     $12,000 (twelve thousand dollars) and monitored the activity through December 31, 2018.
 4
     E.     First Investment: $12,000.
 5

 6          54.     Plaintiff decided to monitor his investment through December 31, 2018 to

 7   determine whether Defendant SENTERS’ representations were consistent with actual

 8   performance.

 9          55.     After reviewing the data on December 31, 2018, Plaintiff drew the following

10   conclusions from the activity reported on his ARBITRAGING investment account:

11                  (i)     The daily return ranged from 0.57 to 1.01 percent;

12                  (ii)    The average daily return deposited into Plaintiff’s account from

13   inception to December 31, 2018 was 0.644 percent;

14                  (iii)   Plaintiff’s actual rate of return was 5 percent less than the aBOT’s

15   reported return; and

16                  (iv)    The average daily return of 0.644 percent was relatively close to the 0.73

17   percent that Defendants WOODFORD RESEARCH, SENTERS, ARVIN, GIVENS, and

18   CARTER had reported, especially given that Plaintiff’s investment only offered a brief window

19   of exposure.

20   F.     The First Shutdown.

21          56.     On January 1, 2019, a special notice appeared on Defendant ARBITRAGING’s

22   website after Plaintiff logged into his account. The notice stated that accountholders would not

23   be able to log onto the website for several days while improvements were being made to the

24   underlying system. The notice stated that trading would not be interrupted during the system

25   update, but earnings would not be recorded until the system came back online.

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 11                                                 www.terrellmarshall.com
                Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 12 of 27




 1              57.   On or about January 2, 2019, Defendant ARBITRAGING’s website went
 2   offline, where it remained, until on or about January 5, 2019.
 3              58.   On Friday, January 4, 2019, Plaintiff emailed a message to Defendant
 4   WOODFORD RESEARCH’s support email (help@woodfordresearch.com) to inquire about
 5   the offline situation.
 6              59.   On Monday, January 7, 2019, Defendant ARVIN explained that everything was
 7   fine, the ARBITRAGING system had previously gone offline for updates, and aBOT would
 8   continue to execute trades to generate profits for accountholders, even while the system was
 9   offline:
10                    The closed exchange does mean that we can’t sell our profits right
                      now, but aBOT is still earning and those earnings are being
11
                      deposited into our accounts. The exchange is being re-vamped to
12                    protect the site from price manipulation while still allowing ARB
                      owners to buy and sell freely.
13
                      These last two weeks are the first time I have known the site to
14                    undergo maintenance since it was opened in April. I have no doubt
                      that once the developers finish coding a working exchange, it will
15                    come back up and stay up.
16
                60.   On or about January 5, 2019, Defendant ARBITRAGING’s website came back
17
     online.
18
                61.   At that time, Defendant ARBITRAGING reported a 2.54 percent profit in
19
     Plaintiff’s account, or 0.635 percent per day during the offline period.
20
                62.   The result was consistent with the special notice and Defendant ARVIN’s
21
     representations.
22
     G.         Figuring out the System.
23
                63.   On or about January 5, 2019, Defendant ARBITRAGING published an
24
     “Announcement” on its website, stating that “an audit” had “uncovered high volume trading in
25
     approximately 300 Accounts,” which practice ran contrary to Defendant ARBITRAGING’s
26
     stated goal of providing “gradual appreciation” in each account holder’s investment.
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 12                                                 www.terrellmarshall.com
               Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 13 of 27




 1             64.   As a result, Defendant ARBITRAGING announced: (i) a 50 percent charge on
 2   earnings attributed to these “high volume trading” accounts applied over the next 30 days; and
 3   (ii) a 10 percent charge against earnings to pay for the audit on the approximately 3,000 other
 4   accounts, unless the accountholder clicked the new “Audit” button and selected the 0 percent
 5   deduction option.
 6             65.   Plaintiff was able to avoid the foregoing fees because (i) his account was not a
 7   “high volume trading” account; and (ii) he was able to opt out of the Audit fee.
 8             66.   On or about January 13, 2019, Plaintiff emailed Defendant ARVIN requesting a
 9   discontinuance of the unauthorized 2-percent referral commission.
10             67.   On or about January 14, 2019, Defendant ARVIN responded: “[The 2 percent
11   referral fee] was addressed by [Defendant] Hubert in the live member webinar on 1/3/19.
12   Please refer to that recording for details.” Defendant ARVIN continued: “As of now, there is
13   no mechanism on our account or yours to end the affiliate relationship. The information that
14   you received from arbitraging.co was incorrect. If you want to end that relationship, you may
15   do so by closing your current arbitraging.co account and opening a new account using a
16   different link. That is currently the only way to remove an affiliate from either side.”
17             68.   Consequently, Plaintiff identified the source of the additional 2-percent
18   commission. Since the account value was small, Plaintiff decided to tolerate the 2-percent
19   referral commission charge being earned by Defendant SENTERS on the daily earnings on the
20   Plaintiff’s account without the Plaintiff’s consent. However, Plaintiff would ensure that any
21   new accounts not utilize the affiliate code to avoid paying the 2-percent referral commission
22   charge.
23             69.   Having figured out the inner workings of Defendant ARBITRAGING’s website,
24   Plaintiff felt that he had figured out how to properly navigate Defendant ARBITRAGING’s
25   website and understood its inner workings.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 13                                                 www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 14 of 27




 1          70.      In addition, as of January 15, 2019, Plaintiff’s reported average daily return was
 2   0.622 percent from inception, which was close to his anticipated daily return of 0.73 percent.
 3          71.      Based on the foregoing, Plaintiff decided to make a second, more substantial
 4   investment onto Defendant ARBITRAGING’s arbitraging program.
 5   H.     Second Investment: $140,000.
 6          72.      Based upon the instructions provided Defendants WOODFORD RESEARCH,
 7   SENTERS, ARVIN, GIVENS, CARTER, HORIZON TRUST, HERLEAN, ENSIGN,
 8   INFOGENESIS, and WEINRICH, Plaintiff repeated the process involved in making his initial
 9   investment of $12,000 on Defendant ARBITRAGING’s investment program.
10          73.      On or about January 17, 2019, Plaintiff funded his ARBITRAGING account
11   with $45,000.
12          74.      On or about January 18, 2019, Plaintiff funded his ARBITRAGING account
13   with an additional $95,000.
14          75.      On or about January 19, 2019, Plaintiff’s $140,000 investment in his
15   ARBITRAGING account was reduced to $134,124.14 due to transaction fees and costs.
16          76.      Thereafter, arbitrage trading commenced.
17          77.      As soon as trading had commenced, Plaintiff immediately noticed improper
18   fees, including a 5-percent commission instead of the 3-percent success fee, described above.
19          78.      Plaintiff emailed Defendant ARBITRAGING about the 5-percent commission.
20   Defendant ARBITRAGING replied that it did not understand Plaintiff’s inquiry. A few days
21   later, Defendant ARBITRAGING replied that Plaintiff was not being charged a 5-percent
22   commission. A few days after that, Defendant ARBITRAGING wrote to Plaintiff, “You should
23   read the Terms of Use document, the 5% commission is clearly detailed.”
24          79.      When Plaintiff informed Defendant ARBITRAGING that the Terms of Use only
25   disclose a 3 percent commission, Defendant ARBITRAGING did not respond.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 14                                                 www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 15 of 27




 1          80.     Still, Plaintiff’s average daily return was 0.571 percent, so even though Plaintiff
 2   was irritated by the fees, he nevertheless remained pleased with his overall earnings.
 3   I.     Third Investment: $25,179.
 4          81.     As of February 25, 2019, Defendant ARBITRAGING continued to report daily
 5   earnings in excess of 0.5 percent.
 6          82.     Consequently, Plaintiff decided to invest funds from his health savings account
 7   (HSA) into the program.
 8          83.     Once again, Plaintiff followed the procedures as instructed by Defendants
 9   WOODFORD RESEARCH, SENTERS, ARVIN, GIVENS, CARTER, HORIZON TRUST,
10   HERLEAN, ENSIGN, INFOGENESIS, and WEINRICH.
11          84.     On or about February 25, 2019, Plaintiff funded his HSA account with $25,179.
12          85.     After accounting for fees, on or about February 26, 2019, Plaintiff’s account on
13   Defendant ARBITRAGING posted a balance of $184,045.59.
14          86.     Arbitrage trading of the increased balance commenced immediately.
15   J.     The March 23, 2019 Announcement.
16          87.     On or about March 23, 2019, Defendant ARBITRAGING published an
17   “Announcement” on its website.
18          88.     The Announcement stated that Defendant ARBITRAGING would, effective on
19   March 24, 2019, begin applying additional fees to the daily earnings of every account.
20          89.     Some of the more oppressive fees include, but are not limited to:
21                  (i)     Requiring daily earnings to be limited to 500 ARBs (approximately
22   $400.00) unless the account holder has at least 50,000 ARBs invested in Defendant
23   Arbitraging’s Vault.
24                  (ii)    5 percent daily earning fee on accounts with an Active aBot value of
25   between $25,000 and $99,999;
26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 15                                                 www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 16 of 27




 1                  (iii)   7 percent daily earning fee on accounts with an Active aBot value of
 2   $100,000 or greater; and
 3                  (iv)    Withdrawal fees and extremely unfavorable and arbitrary exchange rate
 4   formulations that would translate into losing approximately 95 percent of all funds invested.
 5
            90.     However, these percentage charges were based upon gross profits, not net
 6
     profits. Consequently, the fees resulted in a net negative return for accounts with an Active
 7
     aBot value of $100,000 or more.
 8
            91.     On or about March 28, 2019, Defendants WOODFORD RESEARCH,
 9
     SENTERS and ARVIN denied any knowledge of the basis for or implementation of the new
10
     fees charged on Defendant ARBITRAGING’s website.
11
            92.     Nevertheless, Defendants WOODFORD RESEARCH and SENTERS
12
     repeatedly stated that they did not care about the changes in fee structures because they were
13
     still making a lot of money.
14
            93.     Defendant SENTERS then confessed to be being one of the high volume
15
     account holders that made a majority of profits by trading on Defendant Arbitraging’s internal
16
     exchange.
17
            94.     In other words, even though Defendants WOODFORD RESEARCH, SENTERS
18
     and ARVIN claimed to generate a 0.73 percent daily return simply by taking advantage of
19
     Defendant ARBITRAGING’s aBOT arbitrage program without any intervention by any
20
     investor, Defendant SENTERS now disclosed that his profit had not been obtain through such
21
     measures.
22
            95.     On or about April 16, 2019, Plaintiff wrote an email to Defendants
23
     WOODFORD RESEARCH and SENTERS requesting the email address of Defendant
24
     PETERSON along with the current address and telephone number of Defendant
25
     ARBITRAGING.
26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 16                                                www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 17 of 27




 1          96.     On or about April 17, 2019, Defendant ARVIN responded, “We are customers
 2   on the arbitraging.co site just as you are. We don't know David Peterson or have any contact
 3   information for him. I did catch him on Telegram one time a few months ago, but that is the
 4   extent of our contact with him.”
 5          97.     If the accounts had been set in accordance with all reinvestment settings as
 6   advertised, before the various fees, charges, commissions, penalties and other scams
 7   commenced, the primary account value would be valued at forty-two thousand, four hundred
 8   forty-seven dollars and eighty-five cents ($42,447.85) and the DCAE account would be valued
 9   at four hundred forty-one thousand, three hundred seven dollars and twenty cents
10   ($441,307.20). The total account value would be four hundred eighty-three thousand, seven
11   hundred fifty-five dollars and five cents ($483,755.05).
12          98.     As a result of Defendants actions and failure to act, Plaintiff has suffered
13   damages in excess of $75,000.
14                                    V. CLAIMS FOR RELIEF
15                                                Count I
                          Violations of Section 5(a) and (c) of the Securities Act
16                                           (All Defendants)

17          99.     Plaintiff realleges and incorporates by reference each and every allegation in

18   paragraphs 1 through 98 inclusive, as if they were fully set forth herein.

19          100.    Federal securities laws require that companies disclose certain information

20   through the registration with the SEC of the offer or sale of securities. This information allows

21   investors to make informed judgments about whether to purchase a company’s securities.

22          101.    By engaging in the conduct described above, Defendants offered and sold

23   securities – called ARBs – without a registration statement in effect and without an exemption

24   from registration.

25          102.    From at least December 2018 to March 2019, Defendants conducted an offering

26   of securities, in the form of ARBs.

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 17                                                 www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 18 of 27




 1           103.    In connection with this offering, Defendants sold ARBs to investment funds and
 2   other wealthy investors and sold another portion of the tokens through a process culminating in
 3   the sale of ARBs to Plaintiff between December 2018 and March 2019.
 4           104.    The offering and component sales were required to be registered with the SEC
 5   unless an exemption applied.
 6           105.    However, neither the offering nor component sales were registered with the
 7   SEC, and no registration exemption applied to the offering or to any of these sales.
 8           106.    Defendants received a total of approximately One Hundred Seventy-Seven
 9   Thousand, One Hundred Seventy-Nine Dollars ($177,179) in connect with the offering and sale
10   of ARBs to Plaintiff.
11           107.    Plaintiff bought ARBs through the offering and component sales as an
12   investment of money in a common enterprise with Defendants, which he reasonably expected
13   profits to derive from the entrepreneurial and managerial efforts of Defendants.
14           108.    In reliance on the representations made to Plaintiff by Defendants, Plaintiff was
15   one of the investors who purchased ARBs.
16           109.    Defendants did not file a Form D with the SEC with respect to the ARBs offered
17   and sold; those offers and sales were not exempt from registration under Regulation D, which
18   was promulgated under the Securities Act. The exemption does not apply because Defendants’
19   offer and sale of ARBs to the general public was not limited to accredited investors.
20           110.    In addition, Defendants did not exercise reasonable care to assure that the
21   purchasers of ARBs were not statutory underwriters of Defendant Arbitraging within the
22   meaning of Section 2(a)(11) of the Securities Act.
23           111.    As a result of the conduct described above, Defendants violated Section 5(a) of
24   the Securities Act, which states that unless a registration statement is in effect as to a security, it
25   shall be unlawful for any person, directly or indirectly, to make use of any means or
26   instruments of transportation or communication in interstate commerce or of the mails to sell
27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 18                                                    www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 19 of 27




 1   such security through the use or medium of any prospectus or otherwise; or to carry or cause to
 2   be carried through the mails or in interstate commerce, by any means or instruments of
 3   transportation, any such security for the purpose of sale or for delivery after sale.
 4          112.      Also as a result of the conduct described above, Defendants violated Section
 5   5(c) of the Securities Act, which states that it shall be unlawful for any person, directly or
 6   indirectly, to make use of any means or instruments of transportation or communication in
 7   interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of
 8   any prospectus or otherwise any security, unless a registration statement has been filed as to
 9   such security.
10          113.      As a direct and proximate result of Defendants’ acts and omissions, Plaintiff has
11   suffered damages in excess of $75,000.
                                                 Count II
12
                                            Breach of Contract
13                                        (Defendant Arbitraging)

14          114.      Plaintiff realleges and incorporates by reference each and every allegation in

15   paragraphs 1 through 98 inclusive, as if they were fully set forth herein.

16          115.      Plaintiff and Defendant Arbitrating entered into a contract as documented by

17   Defendant Arbitraging’s Terms of Use. See Exhibit 1 (composite).

18          116.      Plaintiff performed all of its obligations under the Terms of Use.

19          117.      Defendant Arbitraging breached the Terms of Use when Defendant Arbitraging,

20   inter alia, accepted and retained Plaintiff’s transfer of value, created new fees and charges;

21   charged Plaintiff unreasonable and arbitrary fees and changes; restricted Plaintiff’s access to his

22   investment; restricted Plaintiff’s ability to withdraw his investment; constructively seized

23   possession of Plaintiff’s investment; and failed to generate and distribute daily reported

24   earnings as set forth in the Terms of Use, among other material breaches.

25          118.      As a result, Plaintiff has suffered damages in an amount exceeding $75,000.

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 19                                                  www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 20 of 27




 1
                                              Count III
 2                                   Fraudulent Misrepresentation
                                          (All Defendants)
 3
            119.    Plaintiff realleges and incorporates by reference each and every allegation in
 4
     paragraphs 1 through 98 inclusive, as if they were fully set forth herein.
 5
            120.    Defendants made false misrepresentations of material facts regarding their
 6
     products, goods and services, including their involvement in the production, development, and
 7
     functionality of Defendant Arbitraging’s “highly advanced” arbitraging bot, the legitimacy of
 8
     Defendant Arbitraging’s services, including the existence of a functioning “highly advanced”
 9
     arbitraging bot, the ability to generate steady returns from arbitraging cryptocurrencies among
10
     different exchanges, and the legitimacy of profits derived from arbitraging cryptocurrencies as
11
     opposed to generating commissions based on new investments, among other fraudulent
12
     misrepresentations.
13
            121.    Defendants knew the statements were false when making such statements, and
14
     knew that they had no intent to perform their obligations under the Agreements.
15
            122.    Defendants intended for Plaintiff to rely on the false statements.
16
            123.    Plaintiff justifiably relied on the false statements when Plaintiff invested in
17
     ARBs on Defendant Arbitraging’s website.
18
            124.    Plaintiff suffered damages in an amount exceeding $75,000 due to his reliance
19
     on Defendants’ false and misleading statements and their refusal to satisfy any of their agreed
20
     obligations.
21                                              Count IV
                                      Negligent Misrepresentation
22                                          (All Defendants)
23          125.    Plaintiff realleges and incorporates by reference each and every allegation in
24   paragraphs 1 through 98 inclusive, as if they were fully set forth herein.
25          126.    Defendants made negligent misrepresentations of material facts regarding their
26   products, goods and services, including their involvement in the production, development, and
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 20                                                  www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 21 of 27




 1   functionality of Defendant Arbitraging’s “highly advanced” arbitraging bot, the legitimacy of
 2   Defendant Arbitraging’s services, including the existence of a functioning “highly advanced”
 3   arbitraging bot, the ability to generate steady returns from arbitraging cryptocurrencies among
 4   different exchanges, and the legitimacy of profits derived from arbitraging cryptocurrencies as
 5   opposed to generating commissions based on new investments, among other fraudulent
 6   misrepresentations.
 7          127.    Defendants negligently, recklessly, and/or wantonly made materially false,
 8   misleading and inaccurate statements without taking reasonable steps to ensure whether the
 9   information, representations, and statements they made were true or accurate.
10          128.    Defendants intended for Plaintiff to rely on their negligent statements.
11          129.    Plaintiff justifiably relied on the false statements when Plaintiff invested in
12   ARBs on Defendant Arbitraging’s website.
13          130.    Plaintiff suffered damages in an amount exceeding $75,000 due to his reliance
14   on Defendants’ negligent misstatements and misrepresentations of material fact.
15
                                                Count V
16                                      Fraudulent Concealment
                                            (All Defendants)
17
            131.    Plaintiff realleges and incorporates by reference each and every allegation in
18
     paragraphs 1 through 98 inclusive, as if they were fully set forth herein.
19
            132.    Defendants had a duty to disclose to Plaintiff material information when they
20
     made partial or outright false disclosures that conveyed a false impression regarding the nature
21
     of Defendant Arbitraging’s products, goods, and services, including the absence of the featured
22
     “highly advanced” arbitraging bot.
23
            133.    Defendants had a duty to disclose to Plaintiff material information when they
24
     solicited and accepted Plaintiff’s investment.
25
            134.    Defendants intentionally concealed material information that was otherwise
26
     unknown to Plaintiff and intended to deceive Plaintiff by concealing such information,
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 21                                                  www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 22 of 27




 1   including but not limited to: Defendants receipt of a portion of Plaintiff’s investment via
 2   commissions, referral fees, and other charges of a portion of his investment; Defendants were
 3   not making daily returns of approximately 0.73 percent exclusively based on arbitrage trading;
 4   Defendants would charge numerous undisclosed and oppressive fees after receipt of Plaintiff’s
 5   investment; and Defendants did not have a “highly advanced” arbitraging bot, among other
 6   concealments.
 7          135.     Plaintiff acted in justifiable reliance on the Defendants’ concealment when it
 8   performed its obligations under the Agreements.
 9          136.     Plaintiff suffered damages in an amount exceeding $75,000 as a result of its
10   justifiable reliance on Defendants’ fraudulent concealment.
11
                                                 Count VI
12                                          Unjust Enrichment
                                             (All Defendants)
13
            137.     Plaintiff realleges and incorporates by reference each and every allegation in
14
     paragraphs 1 through 98 inclusive, as if they were fully set forth herein.
15
            138.     Plaintiff conferred a benefit upon Defendants when he made an investment on
16
     Defendant Arbitraging’s website platform.
17
            139.     At all times material, each and every Defendant reaped a portion of Plaintiff’s
18
     investment in the form of commissions, referral fees, and other charges.
19
            140.     Defendants knowingly received and retained these benefits.
20
            141.     Under the circumstances – whereby Defendants conspired to conceal the true
21
     nature of Plaintiff’s investment for the ulterior purpose of drawing commissions, fees, and
22
     charges from Plaintiff – it would be inequitable and unjust to allow Defendants to retain these
23
     benefits.
24
            142.     Defendants are liable to Plaintiff in an amount to be proven at trial which is in
25
     excess of $75,000.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 22                                                  www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 23 of 27



                                                Count VII
 1
                                            Alter Ego Liability
 2                                       (Individual Defendants)

 3                  a.      Plaintiff realleges and incorporates by reference each and every

 4   allegation in paragraphs 1 through 98 inclusive, as if they were fully set forth herein.

 5          143.    Upon information and belief, at all times material hereto, Defendants Peterson,

 6   Senters, Arvin, Givens, Carter, Herlean, Ensign, and Weinrich were the principals, agents,

 7   managers, alter-egos, officers, directors, advisors, or employees of their respective entities

 8   (Arbitraging, Woodford Research, Horizon Trust, and InfoGenesis Consulting).

 9          144.    Upon information and belief, at all times material hereto, Defendants Peterson,

10   Senters, Arvin, Givens, Carter, Herlean, Ensign, and Weinrich acted within the scope of their

11   agency, affiliation, management, alter-ego relationship and/or employment of their respective

12   entities, Defendants Arbitraging, Woodford Research, Horizon Trust, and InfoGenesis

13   Consulting.

14          145.    At all times material, Defendants Peterson, Senters, Arvin, Givens, Carter,

15   Herlean, Ensign, and Weinrich actively participated in or subsequently ratified and adopted, or

16   both, all of the acts or conduct taken by their respective entities, Defendants Arbitraging,

17   Woodford Research, Horizon Trust, and InfoGenesis Consulting, with full knowledge of all of

18   the facts and circumstances, including, but not limited to, full knowledge of each and every

19   violation of Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.

20          146.    Upon information and belief, there exists, and at all times material hereto

21   existed, a unity of interest and ownership by Defendants Peterson, Senters, Arvin, Givens,

22   Carter, Herlean, Ensign, and Weinrich with respect to their respective entities, Defendants

23   Arbitraging, Woodford Research, Horizon Trust, and InfoGenesis Consulting, such that any

24   individuality and/or separateness between them has ceased to exist.

25          147.    Upon information and belief, Defendants Arbitraging, Woodford Research,

26   Horizon Trust, and InfoGenesis Consulting were mere shells, instrumentalities, and conduits

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 23                                                  www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 24 of 27




 1   through which their respective principals, Defendants Peterson, Senters, Arvin, Givens, Carter,
 2   Herlean, Ensign, and Weinrich carried on their business for their sole benefit.
 3           148.    Defendants Arbitraging, Woodford Research, Horizon Trust, and InfoGenesis
 4   Consulting were and are controlled, dominated, and operated by Defendants Peterson, Senters,
 5   Arvin, Givens, Carter, Herlean, Ensign, and Weinrich as their individual businesses and alter
 6   egos.
 7           149.    Upon information and belief, Defendants have intermingled their assets and
 8   obtained assets from other Defendants to suit their convenience and to evade liability to
 9   Plaintiff, if not other additional obligations.
10           150.    Upon information and belief, the Defendants Peterson, Senters, Arvin, Givens,
11   Carter, Herlean, Ensign, and Weinrich have used their own assets, and those of Defendants
12   Arbitraging, Woodford Research, Horizon Trust, and InfoGenesis Consulting, for personal use
13   and obtained funds from other Defendants’ business accounts for their own personal use.
14           151.    Under the facts and circumstances present herein, adhering to the fiction of
15   separate entities would sanction a fraud and/or promote injustice, because Plaintiff, as a victim
16   of Defendants’ wrongdoing, would suffer injury.
17           152.    In light of the foregoing, Plaintiff is entitled to a judgment against the
18   Defendants Peterson, Senters, Arvin, Givens, Carter, Herlean, Ensign, and Weinrich jointly and
19   severally, in a sum according to proof at trial, plus interest at the maximum rate allowed by law
20   and reimbursement of costs.
21           153.    As a result thereof, Plaintiff was injured in an amount exceeding $75,000.
22
                                                 Count VIII
23                                             Civil Conspiracy
                                               (All Defendants)
24
             154.    Plaintiff realleges and incorporates by reference each and every allegation in
25
     paragraphs 1 through 98 inclusive, as if they were fully set forth herein.
26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 24                                                   www.terrellmarshall.com
             Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 25 of 27




 1           155.    Since in or around December 2018, Defendants agreed and combined to engage
 2   in a conspiracy in the following manner:
 3                   (i)     Defendants heavily promoted the offering and sale of an unregistered,
 4   non-exempt security, namely, ARBs;
 5                   (ii)    Defendants collectively advertised, pushed, promoted, and encouraged
 6   investors to invest funds at Defendant Arbitraging for the purpose of drawing commissions,
 7   referral fees, and other charges to deprive Plaintiff of his entire investment in ARBs; and
 8                   (iii)   Defendants engaged in scheme to host the offering and sale of ARBs by
 9   an offshore entity in an attempt to avoid any accountability.
10           156.    Defendants agreed and combined to engage in a civil conspiracy to commit the
11   unlawful acts as described herein.
12           157.    Defendants combined to engage in a civil conspiracy of which the principal
13   element was to inflict wrongs against and injury on Plaintiff and the public at large as described
14   in this Complaint.
15           158.    Defendants combined to engage in a civil conspiracy that was furthered by overt
16   acts.
17           159.    Defendants understood, accepted, or explicitly or implicitly agreed to the
18   general objectives of their scheme to inflict the wrongs and injuries on the Plaintiff as described
19   in this Complaint.
20           160.    Defendants acquired, possessed, and maintained a general knowledge of the
21   conspiracy’s objectives to inflict wrongs against and injury on Plaintiff as described in this
22   Complaint.
23           161.    Defendants combined to engage in a scheme that was intended to violate the
24   law, and Defendants concealed and secreted such violations.
25           162.    Defendants combined to engage in a scheme which was intended to violate the
26   rights of Plaintiff.
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 25                                                 www.terrellmarshall.com
            Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 26 of 27




 1          163.    Defendants, by virtue of their offices, agency, understandings, and specific acts
 2   had the power and influence and exercised the same to cause the unlawful offer and sale of
 3   ARBs as described herein.
 4          164.    Defendants jointly participated in, and/or aided and abetted, Defendant
 5   Arbitraging’s misconduct.
 6          165.    As a result of the foregoing, Plaintiff has suffered damages in an amount
 7   exceeding $75,000.
 8                                   VI. PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff DOUGLAS FERRIE, respectfully requests that this Court
10   enter a final judgment on all of Plaintiff’s claims awarding damages in favor of Plaintiff and
11   against Defendants in an amount to be determined at trial, but in no event less than
12   $177,179.00, plus interest, attorneys’ fees and costs.
13                               VII. RESERVATION OF RIGHTS
14          Plaintiff reserves its right to further amend this Complaint, upon completion of its
15   investigation and discovery, to assert any additional claims for relief against Defendants or
16   other parties as may be warranted under the circumstances and as allowed by law.
17          RESPECTFULLY SUBMITTED AND DATED this 28th day of August, 2019.
18
                                              TERRELL MARSHALL LAW GROUP PLLC
19

20                                            By:     /s/ Beth E. Terrell, WSBA #26759
                                                    Beth E. Terrell, WSBA #26759
21
                                                    Email: bterrell@terrellmarshall.com
22                                                  936 North 34th Street, Suite 300
                                                    Seattle, Washington 98103-8869
23                                                  Telephone: (206) 816-6603
                                                    Facsimile: (206) 319-5450
24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 26                                                www.terrellmarshall.com
           Case 3:19-cv-05798-RBL Document 1 Filed 08/28/19 Page 27 of 27



                                        David C. Silver*
 1
                                        Jason S. Miller*
 2                                      Todd R. Friedman*
                                        SILVER MILLER
 3                                      11780 West Sample Road
                                        Coral Springs, Florida 33065
 4                                      Telephone: (954) 516-6000
                                        Email: dsilver@silvermillerlaw.com
 5
                                        Email: jmiller@silvermillerlaw.com
 6                                      Email: tfriedman@silvermillerlaw.com

 7                                      *Pro Hac Vice Application Forthcoming
 8                                  Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              TERRELL MARSHALL LAW GROUP PLLC
                                                                    936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103-8869
                                                                 TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT FOR DAMAGES - 27                                         www.terrellmarshall.com
